Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Paul et al. shows the invention as claimed including a system, comprising:  a factory interface 105 configured to carry a wafer; a deposition tool (108a-108f) coupled to the factory interface and configured to process the wafer transferred from the factory interface; and a plurality of measuring devices equipped in the factory interface (see metrology housing 133) wherein the plurality of measuring devices are configured to perform real-time measurements of a thickness of a material on the wafer that is carried in the factory interface.
Paul et al. does not expressly disclose measuring devices provided in the processing chamber and the measuring devices in the processing chamber being configured to perform real-time measurements. Le et al. discloses metrology tools being installed in a processing apparatus in multiple locations including in the processing chamber, load lock chambers, and buffer/transfer chambers (see abstract). All of the claim limitations have been shown by the combination of the Paul et al. and Le et al. references. The only difference is the combination of the measuring devices of Le et al. into the primary reference of Paul et al.. Thus, it would have been obvious to one having ordinary skill in the art to mount the measuring devices in the processing chamber of Le et al. into the primary reference of Paul et al., since the operation of the processing chamber measuring devices is in no way dependent on the operation of the other components of the Paul et al. apparatus, and the processing chamber measuring devices could be used in combination with the apparatus of Paul et al. to achieve the predictable results of providing greater controllability over the process performed within the apparatus. 
Paul et al. and Le et al. are applied as above but do not expressly disclose where the measuring devices are configured to generate data associated with a weight change of the wafer indicating the thickness of the material on the wafer. However, Liu et al. discloses using the measurement of the 
With respect to claim 2, note that the apparatus of Paul et al. modified by Le et al. and Liu et al. will be configured to generate data associated with a weight change of the wafer indicating the thickness of the material on the wafer (see, for example, box 116 of fig. 3).
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use thickness data to determine whether the thickness of the layer is acceptable because by measuring the thickness a device of excellent quality can be obtained.
With respect to dependent claim 4 and independent claim 8, Paul et al. does not expressly disclose where measuring devices are equipped in the buffer chamber and at least one load lock chamber. Liu et al. discloses an apparatus including measuring devices in the load lock chamber and also in a buffer/transfer chamber (see abstract). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Paul et al. modified by Le et al. and Liu et al. so as to include measuring devices in the load lock and buffer chambers in order to provide greater control over the process.
Concerning claim 21, note that Paul et al. discloses:  a plurality of load lock chambers 106 and a buffer chamber 112, wherein the wafer is configured to be transferred from the factory interface through one of the plurality of load lock chambers 106 to the buffer chamber 112.
With respect to dependent claim 22, note that at least one of the plurality of the measuring devices is equipped in the factory interface (see abstract that discusses metrology housing coupled to the factory interface).

	With respect to dependent claim 25, note that the apparatus of Paul et al. modified by Le et al. and Liu et al. are configured to generate data associated with a weight change of the wafer indicating the thickness of the material on the wafer (see, for example, box 116 of fig. 3).
Claims 5-7, 9, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al., US 2017/0148654 in view of Le et al., US 2007/0046927 and Liu et al., U.S. Patent 10,400,167 as applied to claims 1-4, 8, 13, 21-23, and 25 above, and further in view of Tagusa, US 2007/0173039.
Paul et al., Le et al., and Liu et al. are applied as above but do not expressly disclose wherein the thickness measuring device is equipped at the robot blade. Tagusa discloses an apparatus where the measuring device is equipped at the robot blade. In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Lee et al. modified by Liu et al. so as to modify the apparatus so the measuring device is located at the robot blade since the operation of the testing device is in no way dependent on the operation of the other parts of the apparatus, and a measuring device could be used in combination with a the system to achieve the predictable results of gathering important information about the process conducted within the apparatus while moving the workpiece through the apparatus.
With respect to dependent claim 6, note that the deposition tool of Paul et al. further comprises:  a plurality of process chambers coupled to the buffer chamber, wherein a first process chamber of the 
Concerning claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Paul et al. modified by Le et al. and Liu et al. so as to modify the controller to include a processor to determine the thickness because the automation of a process conducted within an apparatus has been held to have been obvious.
With respect to dependent claims 9 and 27, note that, as stated above, the combination of the apparatus of Paul et al. modified by Le et al., Liu et al., and Tagusa discloses the claimed measuring device at the robot blade.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al., US 2017/0148654 in view of Le et al., US 2007/0046927, Liu et al., U.S. Patent 10,400,167, and Tagusa, US 2007/0173039 as applied to claims 5-7, 9, and 27 above, and further in view of Arimoto et al., U.S. Patent 6,498,396.
Paul et al., Le et al., Liu et al., and Tagusa are applied as above but do not expressly disclose the processor configured to generate an activation signal to indicate the workpiece has the required thickness. Arimoto discloses where a pass/fail signal of test data is output (see, for example, claim 24). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Paul et al. modified by Le et al., Liu et al., and Tagusa so as to modify the processor to output a signal indicating the workpiece has a required thickness because this will allow for processing to continue or terminate without wasting time and materials.

Claims 12-13, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al., US 2017/0148654 in view of Le et al., US 2007/0046927 and Liu et al., U.S. Patent 10,400,167 as s 1-4, 8, 13, 21-23, and 25 above, and further in view of Arimoto et al., U.S. Patent 6,498,396.
Paul et al., Le et al., and Liu et al. are applied as above but do not expressly disclose the processor configured to generate an activation signal to indicate the workpiece has the required thickness. Arimoto discloses where a pass/fail signal of test data is output (see, for example, claim 24). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Paul et al. modified by Le et al. and Liu et al. so as to modify the processor to output a signal indicating the workpiece has a required thickness because this will allow for processing to continue or terminate without wasting time and materials.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



June 16, 2021